--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into as of October 31,
2006 (the “Effective Date”) by and between Harvey Clapp, a resident of the State
of Alabama (“Employee”), and Peachtree Bank, an Alabama bank (“Employer”).


W I T N E S S E T H:


WHEREAS, Employer desires to employ Employee as its President and Chief
Executive Officer and Employee desires to accept such employment;


NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:



 
1.
Employment and Duties.



1.1    Position. Employer hereby employs Employee to serve as its President and
Chief Executive Officer and to perform such duties and responsibilities as are
customarily performed by persons acting in such capacity. During the term of
this Agreement (as defined in Section 2 herein), Employee will devote
substantially all of his full time and effort to his duties hereunder.


1.2    Other Business Activities. The parties agree that the Employee shall be
free to engage in other non-competitive business activities and ventures during
the term of this Agreement, so long as any such other business activities and
ventures do not conflict or compete with the business of Employer or prevent the
Employee from the faithful performance of his duties hereunder.


--------------------------------------------------------------------------------


 

 
2.
Term.



Subject to the provisions of Section 12 of this Agreement, the period of
Employee’s employment under this Agreement shall be deemed to have commenced as
of the Effective Date, and shall continue for a period of three (3) years,
unless the Employee dies before the end of such three (3) years, in which case
the period of employment shall continue until the end of the month of such
death.



 
3.
Compensation.



For all services to be rendered by Employee during the term of this Agreement,


3.1    Base Salary. Employer shall pay Employee an annual base salary equal to
$150,384 (the “Base Salary”), less normal withholdings, payable in equal monthly
or more frequent installments as are customary under Employer’s payroll
practices from time to time. Employer’s Board of Directors shall review
Employee’s Base Salary annually and may increase Employee’s Base Salary from
year to year during the term of this Agreement. Any Base Salary increase
(regardless of form), will be determined by the Employer’s Board of Directors
after taking into account, among other things, changes in the cost of living,
Employee’s performance and the performance of Employer. Any action or review by
the Board of Directors may be delegated to an appropriate committee thereof.
Employee shall be entitled to annual incentive compensation in such amount and
subject to such criteria as the parties may mutually agree from time to time
during the term of this Agreement.



 
4.
Expenses.

 
So long as Employee is employed hereunder, Employee is entitled to receive
reimbursement for, or seek payment directly by Employer of, all reasonable
expenses which are consistent with the normal policy of Employer in the
performance of Employee’s duties hereunder, provided that Employee accounts for
such expenses in writing in accordance with Employer’s reimbursement policies as
may be adopted from time to time.

2

--------------------------------------------------------------------------------


 

 
5.
Employee Benefits.

 
So long as Employee is actively employed hereunder, Employee will be entitled to
participate in the employee benefit, option, bonus and any other compensation
programs as may be available from time to time to executives of the Employer
similarly situated to Employee.
 

 
6.
Vacation.

 
Employee shall be entitled vacation in accordance with Employer’s policies as
the same may be in effect from time to time during the term of this Agreement.
 

 
7.
Confidentiality.

 
In Employee’s position as an employee of Employer, Employee has had and will
have access to confidential information, trade secrets and other proprietary
information of vital importance to Employer and has and will also develop
relationships with customers, employees and others who deal with Employer which
are of value to Employer. Employer requires as a condition to Employee’s
employment with Employer that Employee agree to certain restrictions on
Employee’s use of the proprietary information and valuable relationships
developed during Employee’s employment with Employer. In consideration of the
terms and conditions contained herein, the parties hereby agree as follows:
 
7.1    The parties mutually agree and acknowledge that Employer may entrust
Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters. Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of Employee’s duties
hereunder, as an essential incident of Employee’s employment with Employer.

3

--------------------------------------------------------------------------------


 
7.2    For the purposes of this Section, the following definitions shall apply:
 
7.2.1    “Trade Secret” shall mean the identity and addresses of customers of
Employer, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula or improvement that is valuable
and secret (in the sense that it is not generally known to competitors of
Employer) and which is defined as a “trade secret” under Georgia law pursuant to
the Georgia Trade Secrets Act.
 
7.2.2    “Confidential Information” shall mean any data or information, other
than Trade Secrets, which is material to Employer and not generally known by the
public. Confidential Information shall include, but not be limited to, Business
Opportunities of Employer (as hereinafter defined), the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, to the
extent such information is material to Employer and not generally known by the
public.
 
7.2.3    “Business Opportunities” shall mean any specialized information or
plans of Employer concerning the provision of financial services to the public,
together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.
 
7.2.4    Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:
 
(i)    that is or becomes generally known to the public;
 
(ii)    that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;
 
(iii)    that Employee obtains from an independent source having a bona fide
right to use and disclose such information;
 
(iv)    that is required to be disclosed by law, except to the extent eligible
for special treatment under an appropriate protective order; or
 
(v)    that Employer’s Board of Directors approves for release.

4

--------------------------------------------------------------------------------


 
7.3    Employee shall not, without the prior approval of Employer’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remain Trade Secrets, use or disclose, or negligently permit
any unauthorized person who is not an employee of Employer to use, disclose, or
gain access to, any Trade Secrets of Employer, its affiliates, or of any other
person or entity making Trade Secrets available for Employer’s use.
 
7.4    Employee shall not, without the prior written consent of Employer, during
his employment with Employer and for a period of twenty-four (24) months
thereafter as long as the information or data remains competitively sensitive,
use or disclose, or negligently permit any unauthorized person who is not
employed by Employer to use, disclose, or gain access to, any Confidential
Information to which the Employee obtained access by virtue of his employment
with Employer, except as provided in Section 7.2 of this Agreement.
 

 
8.
Observance of Security Measures.

 
During Employee’s employment with Employer, Employee is required to observe all
security measures adopted to protect Trade Secrets, Confidential Information,
and Business Opportunities of Employer.
 

 
9.
Return of Materials.

 
Upon the request of Employer and, in any event, upon the termination of his
employment with Employer, Employee shall deliver to Employer all memoranda,
notes, records, manuals or other documents, including all copies of such
materials containing Trade Secrets or Confidential Information, whether made or
compiled by Employee or furnished to him from any source by virtue of his
employment with Employer.

5

--------------------------------------------------------------------------------


 

 
10.
Severability.

 
Employee acknowledges and agrees that the covenants contained in Sections 7, 8,
9 and 14 of this Agreement shall be construed as covenants independent of one
another and distinct from the remaining terms and conditions of this Agreement,
and severable from every other contract and course of business between Employer
and Employee, and that the existence of any claim, suit or action by Employee
against Employer, whether predicated upon this or any other agreement, shall not
constitute a defense to Employer’s enforcement of any covenant contained in
Sections 7, 8, 9 and 14 of this Agreement.
 

 
11.
Specific Performance.

 
Employee acknowledges and agrees that the covenants contained in Sections 7, 8,
9 and 14 of this Agreement shall survive any termination of employment, as
applicable, with or without Cause (as defined in Section 12 hereof), at the
instigation or upon the initiative of either party. Employee further
acknowledges and agrees that the ascertainment of damages in the event of
Employee’s breach of any covenant contained in Sections 7, 8, 9 and 14 of this
Agreement would be difficult, if at all possible. Employee therefore
acknowledges and agrees that Employer shall be entitled in addition to and not
in limitation of any other rights, remedies, or damages available to Employer in
arbitration, at law or in equity, upon submitting whatever affidavit the law may
require, and posting any necessary bond, to have a court of competent
jurisdiction enjoin Employee from committing any such breach.
 

 
12.
Termination.

 
During the term of this Agreement, Employee’s employment, including without
limitation, except as otherwise provided in Section 12 of this Agreement, all
compensation, salary, expenses reimbursement, and employee benefits may be
terminated as follows:

6

--------------------------------------------------------------------------------


 
12.1    Upon the election of Employer for Cause;
 
12.2    Upon Employee’s election upon Employer’s breach of any material
provision of this Agreement, provided that the Employee first provides written
notice of the circumstances allegedly constituting a breach of the Agreement and
an opportunity for the Employer to cure such circumstances within thirty (30)
days of the delivery of such written notice to the Employer;
 
12.3    Upon the Employer’s election for any reason, provided Employer first
delivers written notice to the Employee at least sixty (60) days prior to the
effective date of such involuntary termination;
 
12.4    Upon Employee’s death, or, at the election of either party, upon
Employee’s disability as determined in accordance with the standards and
procedures under Employer’s then-current long-term disability insurance coverage
provided by Employer, or, if such disability insurance coverage provided by
Employer is not then in place, upon Employee’s disability resulting in his
inability to perform the duties described in Section 1.1 of this Agreement for a
period of one hundred eighty (180) consecutive days; or


12.5    Upon the Employee’s election for any reason, provided Employee first
delivers written notice to the Employer at least sixty (60) days prior to the
effective date of such resignation
 
12.6    If this Agreement is terminated pursuant to Section 12.2 or Section
12.3, then Employer shall pay to Employee in a lump sum as Employer’s sole
remaining obligation to Employee under this Agreement the sum of the following:
(i) Employee’s Base Salary for the remaining months of the term of this
Agreement at the Base Salary rate then in effect; (ii) the cost of COBRA health
continuation coverage for Employee for the lesser of (a) the remaining months of
the term of this Agreement, or (b) the period during which Employee is entitled
to COBRA health continuation coverage from the Employer; and (iii) the cost for
term life insurance coverage for Employee for the remaining months of the term
of this Agreement in an amount not to exceed the monthly cost of premiums for
such coverage in effect on the effective date of termination. The payment
provided for in this Section 12.6 shall be paid to Employee within thirty (30)
days after the date of the termination of employment.

7

--------------------------------------------------------------------------------


 
12.7    If the Agreement and Employee’s employment is terminated pursuant to
this Section 12, other than pursuant to Section 12.2 or Section 12.3, or upon
the expiration of the term of this Agreement, Employee shall receive no further
compensation or benefits, other than Employee’s Base Salary and other
compensation as accrued through the effective date of such termination.


For purposes of this Section 12, the term “Cause” shall mean (i) material
dishonesty, gross negligence or willful misconduct by Employee in the
performance of his duties hereunder which conduct results in material financial
or reputational harm to Employer or its affiliates; (ii) conviction (from which
no appeal may be, or is, timely taken) of Employee of a felony; (iii) initiation
of suspension or removal proceedings against Employee by federal or state
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time;
(iv) knowing violation by Employee of federal or state banking laws or
regulations; or (v) refusal by Employee to perform a duly authorized and lawful
written directive of Employer’s Board of Directors.
 

 
13.
Notice.

 
All notice provided for herein shall be in writing and shall be deemed to be
given when delivered in person or deposited in the United States Mail,
registered or certified, return receipt requested, with proper postage prepaid
and addressed as follows:


Employer:
Peachtree Bank
Main Street, P.O. Box 39
Maplesville, Alabama 36750-0039
       
Employee:
Harvey Clapp
                   
with a copy to:
Powell Goldstein LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street NW
Atlanta, Georgia 30309-3488
Attn: Walter G. Moeling, IV, Esquire
 


8

--------------------------------------------------------------------------------


 

 
14.
Covenant Not to Compete and Not to Solicit.

 
14.1    For purposes of this Section 14, Employer and Employee conduct the
following business in the following geographic areas:
 
14.1.1    Employer is engaged in the business of commercial banking (“Business
of Employer”).
 
14.1.2    Employee acknowledges that (i) Employee has occupied, and will
continue to occupy, a position of trust and confidence with Employer and has and
will become familiar with Confidential Information and Trade Secrets; (ii)
SouthCrest Financial Group, Inc., Employer’s parent holding company (the
“Holding Company”) has required that Employee make the covenants set forth in
Sections 7, 8, 9 and 14 of this Agreement as a material condition to Employer’s
continuing employment of Employee and Holding Company’s acquisition of the
capital stock of Maplesville Bancorp, Employer’s former parent holding company,
including the capital stock owned by Employee; (iii) the provisions of Sections
7 and 14 of this Agreement are reasonable in geographic scope, duration, and
scope and are necessary to protect and preserve Employer’s legitimate business
interests, including, without limitation, its trade secrets, valuable
confidential business information, relationships with specific prospective and
existing customers, customer goodwill, and specialized training provided to
Employee; and (iv) Employer would be irreparably damaged if Executive were to
breach the covenants set forth in Sections 7, 8, 9 or 14 of this Agreement.

9

--------------------------------------------------------------------------------


 
14.1.3    Employee has established business relationships and performs the
duties described in Section 1.1 of this Agreement in the geographic area covered
by Chilton County, Alabama (the “Restricted Area”), and will work primarily in
the Restricted Area while in the employ of Employer.
 
14.2    Employee covenants and agrees that both during the term of this
Agreement and for a period of one year after the termination of his employment
with Employer for any reason, Employee shall not, directly or indirectly, as
principal, agent, trustee, consultant or through the agency of any corporation,
partnership, association, trust or other entity or person, on Employee’s own
behalf or for others, provide the duties described in Section 1.1 of this
Agreement for any entity or person conducting the Business of Employer within
the Restricted Area.
 
14.3    Employee covenants and agrees that both during the term of this
Agreement and for a period of one year after the termination of his employment
with Employer for any reason, Employee will not enter into, and will not
participate in, any plan or arrangement to cause any employee of the Employer to
terminate his or her employment with Employer, and, Employee further agrees that
for a period of at least one year after the termination of employment by any
employee of Employer, Employee will not hire such employee in connection with
any business initiated by Employee or any other person, firm or corporation.
Employee further agrees that information as to the capabilities of Employer’s
employees, their salaries and benefits, and any other terms of their employment
is Confidential Information and proprietary to the Employer.
 
14.4    Employee and Employer agree to amend this Agreement to expand the
Restricted Area in the event the operations of the Employer expand beyond
Chilton County, Alabama with the intent that the Agreement at all times
describes the then current geographic area served by Employer for which Employee
performs the duties described in Section 1.1 of this Agreement.

10

--------------------------------------------------------------------------------


 
14.5    The covenants contained in this Section 14 shall be construed as
agreements severable from and independent of each other and of any other
provision of this or any other contract or agreement between the parties hereto.
The existence of any claim or cause of action by Employee against Employer,
whether predicated upon this or any other contract or agreement, shall not
constitute a defense to the enforcement by Employer of said covenants.
 

 
15.
Change in Control.

 
None of the benefits provided in Section 15 of this Agreement shall be payable
to Employee unless (i) there shall have been a Change in Control of Holding
Company, as set forth in this Section 15, and (ii) Employee is employed by
Employer when the Change in Control occurs.
 
15.1    “Change in Control” shall be deemed to have occurred if:
 
15.1.1    During the term of this Agreement, the individuals constituting
Holding Company’s Board of Directors immediately following the Effective Date
(the “Beginning Board”) cease for any reason to constitute at least a majority
of said Board, provided that in making such determination, a director elected by
or on the recommendation of the Beginning Board shall be deemed to be a member
of such Beginning Board, excluding, for this purpose, any director whose
assumption of office occurs as a result of an actual or threatened election
contest or proxy contest with respect to the election or removal of directors;
or
 
15.1.2    If (i) a notice or an application is filed with the Federal Reserve
Board (“FRB”) pursuant to Regulation “Y” of the FRB under the Change in Bank
Control Act or the Bank Holding Company Act or with the Georgia Department of
Banking and Finance (the “Department”) pursuant to the Financial Institutions
Code of Georgia for permission to acquire control of Holding Company or any of
its banking affiliates, or (ii) more than twenty-five percent (25%) of Holding
Company’s outstanding common stock or equivalent in voting power of any class or
classes of outstanding securities of Holding Company entitled to vote in
elections of directors shall be acquired by any corporation or other person, or
group. “Group” shall mean persons who act in concert as described in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended;
or

11

--------------------------------------------------------------------------------


 
15.1.3    Holding Company shall become a subsidiary of another corporation or
shall be merged or consolidated into another corporation and (i) less than a
majority of the outstanding voting shares of the parent or surviving corporation
after such acquisition, merger or consolidation are owned immediately after such
acquisition, merger or consolidation by the owners of the voting shares of
Holding Company immediately before such acquisition, merger or consolidation, or
(ii) a person or entity (excluding any corporation resulting from such business
combination or any employee benefit plan or related trust of Holding Company or
such resulting corporation) beneficially owns or controls twenty-five percent
(25%) or more of the combined voting power of the then outstanding securities of
such corporation, except to the extent that such ownership existed prior to the
business combination, or (iii) less than a majority of the members of the board
of directors of the corporation resulting from such business combination were
members of the Holding Company’s Board of Directors at the time of the execution
of the initial agreement for such merger or consolidation; or
 
15.1.4    Substantially all of the assets of Holding Company shall be sold to
another entity other than a sale to a wholly-owned subsidiary of Holding
Company; or
 
15.1.5    The sale or transfer of any of the stock or substantially all of the
assets of Holding Company regardless of the form of the transaction, other than
a sale or transfer to a wholly-owned subsidiary of Holding Company.

12

--------------------------------------------------------------------------------


 
15.2    In the event of a Change in Control of Holding Company, if Employer
terminates Employee without Cause, or if Employer takes any action specified in
Section 15.3 of this Agreement during the term of this Agreement following the
date of occurrence of a Change in Control of Holding Company (“Termination of
Employment”), Employer shall pay Employee a lump sum cash payment in an amount
equal to the product of one (1) multiplied by Employee’s annual compensation
from Employer, including salary, bonuses, all perquisites, and all other forms
of compensation paid to Employee for his benefit or the benefit of his family,
however characterized, for the fiscal year during the term of this Agreement for
which such compensation was highest (“Employee’s Annual Salary”). The payment
provided for in this Section 15.2 shall be due and payable to Employee within
thirty (30) days after the date of the Termination of Employment. In no event
shall payment(s) described in this Section exceed the amount permitted by
Section 280G of the Internal Revenue Code, as amended (the “Code”). Therefore,
if the aggregate present value (determined as of the date of the Change in
Control in accordance with the provisions of Section 280G of the Code) of both
the severance payment and all other payments to the Employee in the nature of
compensation which are contingent on a change in ownership or effective control
of Holding Company or in the ownership of a substantial portion of the assets of
Holding Company (the “Aggregate Severance”) would result in a “parachute
payment,” as defined under Section 280G of the Code, then the Aggregate
Severance shall not be greater than an amount equal to 2.99 multiplied by
Employee’s “base amount” for the “base period,” as those terms are defined under
Section 280G of the Code. In the event the Aggregate Severance is required to be
reduced pursuant to this Section, the Employee shall be entitled to determine
which portions of the Aggregate Severance are to be reduced so that the
Aggregate Severance satisfies the limit set forth in the preceding sentence.
 
15.3    During the remaining term of this Agreement following the effective date
of a Change in Control, if Employer takes any of the following actions, such
action shall be deemed to be a termination by Employer without Cause. Those
actions are: (i) a reduction in Employee’s Base Salary, bonus opportunity or
other perquisites as were in effect immediately prior to a Change in Control of
Holding Company, (ii) a material change in Employee’s status, offices, titles or
reporting requirements, duties or responsibilities with Employer as in effect
immediately prior to the effective date of the Change in Control, (iii) a
failure by Employer to increase Employee’s Base Salary annually in accordance
with an established procedure, or (iv) due to Employer’s requirement that
Employee relocate his principal place of business by more than fifty (50) miles
from the principal office of the Employer. In any such event, Employee shall be
entitled to all payments provided for in Section 15.2 of this Agreement.

13

--------------------------------------------------------------------------------


 
15.4    In the event that the circumstances of the Employee’s termination of
employment would otherwise entitle him to benefits under Section 12 and this
Section 15, the Employee shall be entitled to receive the benefits providing him
with the greater benefit. In no event shall the Employee be entitled to benefits
under both Section 12 and Section 15.



 
16.
Miscellaneous.

 
16.1    This Agreement constitutes and expresses the whole agreement of the
parties in reference to the employment of Employee by Employer, and there are no
representations, inducements, promises, agreements, arrangements, or
undertakings oral or written, between the parties other than those set forth
herein and as set forth in the Executive Salary Continuation Agreement dated
January 1, 2006, as amended September 6, 2006 (that Supersedes and Replaces the
Executive Supplemental Retirement Plan Executive Agreement dated September 26,
2002), and the Life Insurance Endorsement Method Split Dollar Plan Agreement
dated September 26, 2002, as amended, (the “Collateral Agreements”). Other than
the Collateral Agreements, all prior understandings and agreements relating to
the subject matter of this Agreement are hereby expressly terminated.

14

--------------------------------------------------------------------------------


 
16.2    This Agreement shall be governed by the laws of the State of Alabama.
 
16.3    Should any clause or any other provision of this Agreement be determined
to be void or unenforceable for any reason, such determination shall not affect
the validity or enforceability of any clause or provision of this Agreement, all
of which shall remain in full force and effect.
 
16.4    Time is of the essence in this Agreement.
 
16.5    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
assignable by any other parties hereto without the prior written consent of the
other parties.


16.6    The existence of any claim, demand, action or cause of action by the
Employee against the Employer whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
any of its rights hereunder.
 
16.7    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 

     “Employee”          
/s/ Tina C. Smith
   /s/ Harvey Clapp
(SEAL)
Witness
   Harvey Clapp                “Employer”          
ATTEST
   Peachtree Bank                      
By:
/s/ Clement Clapp
 
/s/ Clement Clapp
 
Its:
Secretary and Executive V.P
         
(CORPORATE SEAL)
     



 
16

--------------------------------------------------------------------------------